IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 01-51100
                        Conference Calendar


UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

PANFILO PITA-RAYO,

                                         Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                      USDC No. W-99-CR-13-10
                       --------------------
                         December 12, 2002

Before JOLLY, JONES, and WIENER, Circuit Judges.

PER CURIAM:*

     Panfilo Pita-Rayo appeals the sentence imposed by the

district court following his guilty-plea conviction for

conspiracy to commit money laundering and maintaining a place for

unlawful distribution of methamphetamine.     He argues that the

district court erred in increasing his offense level by two

points for obstruction of justice pursuant to U.S.S.G. § 3C1.1.

Because Pita-Rayo, through his attorney, presented materially

false information concerning his residence and employment history

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 01-51100
                                -2-

at the arraignment and detention hearing in an attempt to obtain

release pending trial, the district court did not err in

increasing his offense level by two points for obstruction of

justice.   See U.S.S.G. § 3C1.1, comment. (n.4(f)); United States

v. Montano-Silva, 15 F.3d 52, 53-54 (5th Cir. 1994).

     AFFIRMED.